Arundell,
dissenting: The majority holding — while technically abiding by the literal words of the statute — allows technicalities to obscure the “ beneficent purpose of Congress ” (Lederer v. Stockton, 260 U. S. 3) which has been manifested in all revenue acts in allowing deductions for gifts to> and exemption from tax of income of charitable corporations. In the case cited the Supreme Court did not allow the technical formality of a trust to stand in the way of exemption of income which the trustee should have collected but which he allowed a charitable corporation to retain and use. In Trinidad v. Sagrada Orden de Predicadores, 263 U. S. 578, the Court took into consideration “ the benefit which the public derives from corporate activities of the class named.” This was evidently the view of the Circuit Court of Appeals for the Second Circuit in Porter v. Commissioner, 60 Fed. (2d) 673, where, upon arriving at the conclusion that the recipient of a promised gift was an educational institution, deduction was allowed to the executors for the amount paid in fulfillment of the decedent’s promise.
Following the examples of these cases, I think that a proper consideration for the purpose of Congress at least permits — if it does not require — the deduction here claimed.
Matthews:
I agree with the foregoing dissent, but am of the opinion that the term “ transfers ” in section 303 (a) (3) is sufficiently broad to cover the payment by the executors of the balance of the amount promised by decedent in his lifetime to the Y. M. C. A.
Smith concurs.